Title: From Thomas Jefferson to Francis Coffyn, 28 April 1788
From: Jefferson, Thomas
To: Coffyn, Francis


          
            
              Sir
            
            Paris April 28. 1788.
          
          Your favor of March 22 arrived during my absence on a journey to Amsterdam from which I am but lately returned. I thank you for your attention to the 4. boxes of plants and have to ask the favor of you to send them by the first conveiance by sea to Havre to the care of M. Limozin. I have reason to believe there are some seeds also. If these are packed in a separate box I will beg of you to send them (that is, the seeds) by the Diligence immediately, or indeed if they are in the same boxes with the plants, if you can get at them readily without disturbing the plants I will thank you to pack them in a box and send them by the Diligence, because there is not a moment to lose for putting them into the ground. Be so good as to write me the amount of the expences these things may cost you, and tell me if you have any correspondent at Paris to whom I may pay it. If not, I can send it to you by Mr. Rotch who is here from Dunkirk. I am with very great esteem Sir Your most obedient humble servant,
          
            Th: Jefferson
          
        